617 F.2d 441
104 L.R.R.M. (BNA) 2730
Billy J. WILLIAMS, Plaintiff-Appellant,v.The INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, etc. et al., Defendants-Appellees.
No. 78-1711.
United States Court of Appeals, Fifth Circuit.
March 14, 1980.

Appeal from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Chief Judge.
Roger D. Haagenson, Fort Lauderdale, Fla., for plaintiff-appellant.
Manners & Amoon, George H. Tucker, Miami, Fla., Plato E. Papps, Gen. Counsel, International Assn. of Machinists, Washington, D. C., for Internat'l Assoc. of Machinists & Aerospace Workers.
Steel, Hector & Davis, John M. Barkett, William B. Killian, Miami, Fla., for National Airlines.
Before TUTTLE, BROWN and TATE, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the district court's findings of fact and conclusions of law.  484 F.Supp. 917 (S.D.Fla.1978).